Judgment unanimously reversed on the law, motion to suppress granted, plea vacated, and matter remitted to Ontario County Court for further proceedings on the indictment. Memorandum: The hearing court erred in denying defendant’s motion to suppress all evidence obtained as a result of the eavesdropping warrants and search warrants. The People did not furnish defendant with a copy of the affirmed statement of an undisclosed confidential informant that was part of the application for an eavesdropping warrant submitted to the issuing Magistrate. The People, therefore, failed to comply with the notice provision of CPL 700.70 and made "neither an application for an extension of time within the 15 days provided in that statute nor a showing of good cause for noncompliance and lack of prejudice to defendant” (People v Schulz, 67 NY2d 144, 147; see also, People v Mark, 68 AD2d 315, 318).
Further, since it cannot be said that defendant’s guilty plea was not affected by the hearing court’s error, we are unable to conclude that it was harmless (see, People v Grant, 45 NY2d 366, 379-380). Accordingly, we vacate defendant’s guilty plea. (Appeal from judgment of Ontario County Court, Reed, J.— criminal possession of controlled substance, first degree.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.